UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) T Quarterly Report Pursuant to Section 13 or 15(d) of the SecuritiesExchange Act of 1934 For the quarterly period ended June 30, 2009 or * Transition Report Pursuant to Section 13 or 15(d) of the SecuritiesExchange Act of 1934 For the transition period from to Commission file Number 000-17288 aVINCI MEDIA CORPORATION (Exact name of registrant as specified in its charter) Delaware 75-2193593 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11781 South Lone Peak Parkway, Suite 270, Draper, UT (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (801) 495-5700 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days.YesT No* Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer * Accelerated filer * Non-accelerated filer * (Do not check if a smaller reporting company) Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes* NoT The number of shares of common stock outstanding as of the close of business on July 31, 2009 was 50,856,227 1 aVINCI MEDIA CORPORATION AND SUBSIDIARIES TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION Item 1.Financial Statements Unaudited Condensed Consolidated Balance Sheets as of June 30, 2009 and December 31, 2008 3 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Lossfor the Three and Six Months Ended June 30, 2009 and 2008 4 Unaudited Condensed Consolidated Statement of Stockholders’ Equity for the Six Months Ended June 30, 2009 5 Unaudited Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2009 and 2008 6 Notes to Condensed Consolidated Financial Statements 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3.Quantitative and Qualitative Disclosures About Market Risk 21 Item 4.Controls and Procedures 21 PART II.OTHER INFORMATION Item 1.Legal Proceedings 22 Item 1a.Risk Factors 22 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3.Defaults Upon Senior Securities 22 Item 4.Submission of Matters to a Vote of Security Holders 22 Item 5.Other Information 22 Item 6.Exhibits 22 2 PARTI. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS aVINCI MEDIA CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable Marketable securities available-for-sale Inventory Prepaid expenses Deferred costs Deposits and other current assets Total current assets Property and equipment, net Intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Accrued liabilities Current portion of capital leases Deferred revenue Total current liabilities Capital lease obligations, net of current portion Deferred rent, net of current portion Total liabilities Commitments and contingencies Stockholders’ Equity: Preferred stock, $0.01 par value, authorized 50,000,000 shares: Series A convertible preferred stock, 1,500,000 designated; shares issued and outstanding: 892,000 at June 30, 2009 and no shares at December 31, 2008 (Aggregate liquidation preference of $901,523 at June 30, 2009) — Common stock, $0.01 par value, authorized 250,000,000 shares; shares issued and outstanding: 50,656,227 shares at June 30, 2009 and 48,738,545 shares at December 31, 2008 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) — Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 aVINCI MEDIA CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, Revenues $ Operating expense: Cost of sales Research and development Selling and marketing General and administrative Total operating expense Loss from operations ) Other income (expense): Interest income Interest expense ) Total other income (expense) Loss before income taxes ) Income tax benefit — Net loss ) Deemed dividend on Series A convertible preferred stock ) — ) — Deemed distribution on Series B redeemable convertible preferred units — ) — ) Distributions on Series B redeemable convertible preferred units — ) — ) Net loss applicable to common stockholders $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Weighted average common and common equivalent shares used to calculate loss per share: Basic and diluted Comprehensive Loss Net loss applicable to common stockholders $ ) $ ) $ ) $ ) Unrealized gain (loss) on marketable securities available-for-sale ) ) ) Comprehensive loss $ ) $ ) $ ) $ ) See accompanying Notes to Condensed Consolidated Financial Statements. 4 aVINCI MEDIA CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE LOSS (UNAUDITED) Series A Convertible Additional Accumulated
